DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-4) in the reply filed on December 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2005-246504 A) in view of Obata (JP 2008-229810 A).
(Claim 1) Higuchi et al. (“Higuchi”) discloses a method for processing a workpiece by using a diamond tool (¶ 0010) in processing the workpiece, the diamond tool (¶ 0010) having a distance of 3 cm (¶ 0012) from the contact point (¶¶ 0011-0013, 0017-0021).  Higuchi does not explicitly disclose the ppm of nitrogen in the diamond tool, the temperature of 400°C or lower at a contact point of the workpiece and the diamond tool (but see ¶ 0011) or having an oxygen see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Obata discloses a cutting tool including a vapor-phase synthesized single crystal diamond having 1 ppm or more and 100 ppm or less of nitrogen atoms (¶ 0007).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Higuchi with a single crystal diamond tool having 1 ppm or more and 100 ppm or less of nitrogen atoms as taught by Obata in order to improve chipping resistance and increase tool life (¶ 0008).
(Claim 2) The diamond tool is a cutting tool (Higuchi ¶ 0010).
(Claim 3) The spatial region contains an inert gas (Higuchi ¶¶ 0011-0013, 0017-0021).
(Claim 4) The inert gas is nitrogen (Higuchi ¶¶ 0011-0013, 0017-0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN C RUFO/Primary Examiner, Art Unit 3722